Citation Nr: 1316641	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  06-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to January 1970 and from October 1986 to May 1987.

This matter came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference in July 2007.  A transcript of that hearing is associated with the record.  

In February 2008, the Board denied increased ratings for status post right and left calcaneal fractures; it also reopened claims of entitlement to service connection for cervical spine, lumbar spine, and left hip disabilities.  Those service connection claims, as well as claims of entitlement to service connection for a psychiatric disorder and residuals of a right ankle injury, and a claim for a total rating based on unemployability due to service connected disability (TDIU), were remanded for additional development.  While the appeal was in remand status, service connection was granted for a psychiatric disorder in a November 2012 rating decision.  That rating decision also granted a TDIU.  The remaining issues were recertified to the Board for appellate consideration.

In March 2013 the Veteran was notified that the VLJ before whom she had testified was no longer employed by the Board, and that she had the opportunity to appear before another judge.  She has not responded to this notification.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2008 remand, the Board ordered a VA examination to determine the etiology of the Veteran's claimed cervical, lumbar, left hip, and right ankle disabilities.  The Board specified that the examiner should, for each disorder of the cervical spine, low back, left hip, or right ankle found, provide an opinion regarding whether it was at least as likely as not that the disorder developed in service or was otherwise causally related to service, or whether it was at least as likely as not that the disorder permanently increased in severity due to the Veteran's service-connected status post bilateral calcaneal fractures.  While a VA examination was carried out in August 2011, the examiner did not address whether any cervical, lumbar, left hip, and right ankle disorder had been caused or aggravated by the Veteran's service-connected status post calcaneal fractures.  Accordingly, the examination report is not in compliance with the Board's February 2008 remand, and an addendum opinion should be obtained.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board additionally notes that records contained in the Veteran's Virtual VA e-file include a nurse telephone note dated in August 2011.  At that time, a VA nurse spoke with the Veteran's daughter, who reported that the Veteran had fallen in May or June, fractured her back, underwent surgery, and was currently in a rehabilitation facility.  Because one of the claims pursued by the Veteran pertains to her back, records of this treatment are pertinent to the appeal and should be obtained if possible.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional medical records, not already of record, that are relevant to her claim, including any relevant treatment records pertaining to a back fracture and subsequent treatment. Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain any outstanding VA treatment records dating from August 2012 to the present.

3.  Return the claims file to the provider who conducted the August 2011 examination, if available, for an addendum addressing the nature and etiology of the Veteran's claimed cervical, lumbar, left hip, and right ankle disorders.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present cervical, lumbar, left hip, or right ankle disorder developed in service or is otherwise causally related to service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present cervical, lumbar, left hip, or right ankle disorder was caused by the service-connected bilateral calcaneal fracture residuals. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present cervical, lumbar, left hip, or right ankle disorder was aggravated (i.e., worsened) beyond the natural progress by the service-connected bilateral calcaneal fracture residuals. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unavailable or feels that another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


